PER CURIAM.
We affirm appellant’s convictions, finding no error in the court’s comments, during the trial, regarding the use of force or violence to collect a debt. We do not agree with appellant that it was an incorrect statement of law or that it was' a comment on the evidence. We have considered the other issues and find them to be without merit except for an error in sentencing. We therefore remand, as the state concedes we must, for the court to enter separate disposition orders for the felony and the misdemeanor convictions.
DELL, KLEIN and SHAHOOD, JJ., concur.